Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





ELIZABETH BURNS,

                                    Appellant,

v.

CORONADO ENERGY E&P
COMPANY, LLC.,

                                    Appellee. 

§
 
§
 
§
 
§
 
§

§




No. 08-10-00194-CV

Appeal from
 79th District Court

of Jim Wells County, Texas

(TC # 08-06-47106-CV)



 

 

 




MEMORANDUM OPINION

            Pending before the Court is Appellant’s motion to dismiss this appeal pursuant to
Tex.R.App.P. 42.1(a)(1) because Appellant no longer desires to prosecute the appeal.  We grant the
motion and dismiss the appeal with prejudice.  Costs are assessed against the party incurring them. 
See Tex.R.App.P. 42.1(d).


September 29, 2010                                                    
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.